DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/03/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 14 and 23-32 are rejected under 35 U.S.C. 103(a) as obvious over Ryan et al (US 6,733,769 B1) in view of Elise et al (“Waldorf Salad”, pages 1-24, http://www.simplyrecipes.com/recipes/waldorf_salad/ October 2007 to August 2009).
Ryan et al (Ryan) teaches foods, specifically, sauces, salad dressings, yogurt, and mayonnaise containing glucomannan from Konjac flour.  Ryan recognizes that the glucomannan was added to the foods for the purpose of health as well as for the ability to stabilize and texture the foods including with enhanced water retention.  Refer specifically to abstract, column 1 lines 41-47, column 2 lines 13-15, 30-36 and 60-63, column 3 lines 62-67, column 6 lines 31-47, and claims 1, 4, 10, 12, 14, 20, and 21.  Ryan teaches that the amount of glucomannan incorporated into the compositions of the invention is preferably about 0.5-5.0% by weight of the food, but that the amount can vary depending upon the viscosity, type of product, and amount of 
	Ryan is silent to the food product as a bound salad comprising a 10-60% salad dressing which includes emulsified oil and water as recited in claim 12, and 5-90% inclusions that impart moisture, amylase or both as recited in claim 12, preferably 5-85% as recited in claim 25, most preferably 10-80% as recited in claim 26, wherein said inclusions are selected from the group of tuna fish, cabbage, fruits, vegetables, cheese, fish, and meats as recited in claim 12, preferably wherein the inclusions are selected from cabbage, onions, carrots, and fruits as recited in claim 23, and the fruits are selected from the group of apple and papaya as recited in claim 24, to the salad as coleslaw and the inclusion as cabbage as recited in claim 31, to the bound salad as starch free as recited in claim 30, and to the food product as one which would otherwise experience water separation and the water separation level of the product as 3 grams or less after two days of storage at 4C as recited in claim 12, preferably wherein the food without the glucomannan would drain over 0.1 grams of liquid in 3 days as recited in claim 14, or over 1.6 grams of liquid in 3 days as recited in claim 27, or over 5.5 grams of liquid in 3 days as recited in claim 28.
Regarding the food product as a bound salad comprising a 10-60% salad dressing which includes emulsified oil and water as recited in claim 12, and 5-90% inclusions that impart moisture, amylase or both as recited in claim 12, preferably 5-85% as recited in claim 25, most preferably 10-80% as recited in claim 26, wherein said inclusions are selected from the group of tuna fish, cabbage, fruits, vegetables, cheese, fish, and meats as recited in claim 12, preferably 
Elise teaches that Waldorf Salad can be made with mayonnaise or yogurt (page 1). Elise teaches that Waldorf Salad can have a wide variety of differentiations depending on the tastes of the desired consumer (reply April 1, 2005, June 28, 2005, July 20, 2005, August 13, 2005, February 18, 2006, April 12, 2006, October 7, 2006, November 19, 2006, May 1, 2007, July 16, 2007, October 10, 2007, October 21, 2007, November 29, 2007, December 18, 2007, December 31, 2007, November 27, 2008, and August 25, 2009).  Elise teaches that the mayonnaise is added to make the salad creamy or nice and creamy and rich (response November 23, 2006 and October 15, 2007).  Elise teaches one recipe for the salad which calls for 0.5 cups chopped walnuts, 0.5 cups sliced celery, 0.5 cups sliced red seedless grapes or ¼ cup of raisins, 1 apple cored and chopped, 3 Tbsp. mayonnaise, 1 Tbsp. lemon juice, salt pepper and lettuce.  Elise teaches that the salad is served on top of the lettuce and thus the lettuce is not considered to be part of the salad per say.  Refer to page 2.  Elise shows that cabbage may be substituted for celery, both of which are moisture imparting ingredients (April 12, 2006).  Specifically in said recipe, the composition comprises about 71.3% moisture imparting ingredients (290.1 grams/407/05 grams total ingredients) including about 32% apples (75.6 grams/407.05 total grams), grapes, and celery, no starch or starch containing ingredients, and about 11-14.8% oil and water emulsion dressing (45 to 60.25 grams / 407.05 total grams) depending on if the dressing is the mayonnaise or the mayonnaise and lemon juice.  It is noted that the salt and pepper were not accounted for as they are minor ingredients; that mayonnaise 
Thus, as it would have been obvious to use the food product mayonnaise as taught by Ryan in a known and traditional way, including within a Waldorf Salad as shown by Elise, it would have been obvious for the final product to comprise about 71.3% moisture imparting ingredients including about 32% apples, grapes, cabbage and celery, no starch or starch ingredients, and about 11-14.8% oil and water emulsion dressing.  It would have been further obvious to modify the amount of dressing based on the creaminess desired in the final product as taught by Elise and it would have been further obvious to modify the amount of starch and moisture imparting ingredients, such as meats, cabbage, fruits, and vegetables based on the desired taste of the consumer as suggested by Elise.  As coleslaw is defined as a salad of finely sliced or chopped raw cabbage usually moistened with a mayonnaise dressing the teachings of the prior art encompass a coleslaw product containing cabbage.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:  This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the Applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the Applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 
Regarding the food product as one which would otherwise experience water separation and the water separation level of the product as 3 grams or less after two days of storage at 4C as recited in claim 12, as glucomannan is disclosed as the ingredient which affects water separation and as the product of Ryan contains glucomannan in overlapping ranges with that as claimed and disclosed, one of ordinary skill in the art would expect that the product of Ryan encompass the instantly claimed product; as the prior art teaches of the same ingredient used within the same type of food products as instantly claimed, the ingredient of the prior art would function in the same manner as the ingredient claimed absent any clear and convincing arguments and/or evidence to the contrary.  The position of the office is further supported as Ryan recognizes that the glucomannan was added to the foods for the purpose of health as well as for the ability to stabilize and texture the foods including with enhanced water retention.  
Regarding the food product as one which would otherwise experience water separation as recited in claim 12, preferably wherein the food without the glucomannan would drain over 0.1 grams of liquid in 3 days as recited in claim 14, or over 1.6 grams of liquid in 3 days as recited in claim 27, or over 5.5 grams of liquid in 3 days as recited in claim 28, as the product of the prior art teaches of a composition overlapping or obvious to that as claimed, including the dressing (mayonnaise) and the same moisture imparting ingredients (apples and cabbage) as claimed and disclosed (specification page 5 paragraph 3), one of ordinary skill in the art would expect that the product of the prior art encompass the instantly claimed product; as the prior art teaches of the same ingredient used within the same type of food products within the same range as instantly claimed, the ingredients of the prior art would function in the same manner as 

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. 
On page 6 of the Reply to the Patent Trial and Appeal Board decision mailed 01/03/2022, filed 03/03/2022, Applicant argues that Ryan is directed to methods for lowering viscosity of glucomannan compositions, “[a]though Ryan et al. mention water retention of glucomannans, Ryan et al. would not lead one of ordinary skill to use them in a bound salad to ameliorate problems of watering”.  Applicant argues that “[r]ather one of ordinary skill would be focused on Ryans et al.'s uses of cholesterol- and blood glucose-lowering and fat replacement, texturizing and stabilizing” (pages 6-7 of the Reply).
This argument has not been found persuasive. In response to these arguments, it is noted that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The instant rejection was made over a combination of references and not over Ryan alone.  As discussed above, Ryan teaches foods, specifically, sauces, salad dressings, yogurt, and mayonnaise containing glucomannan from konjac powder.  Ryan is silent to the method of using the disclosed foods, however it would have been obvious to use them in known and traditional ways, including within a Waldorf Salad as shown by Elise et al (Elise).  To use mayonnaise, such as disclosed by Ryan, in a known recipe for mayonnaise, such the bound salad as taught by Elise, would have been obvious and well within the purview of one of ordinary skill in the art.  The position of the Examiner is further supported as seen on pages 5-6 of the Board of Appeals Affirmance mailed October 11, 2018.
In response to applicant's argument that “Ryan et al. would not lead one of ordinary skill to use them in a bound salad to ameliorate problems of watering”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is further noted that the instant claims are not directed to the method of the reduction of “watering”. The claims are directed to the product comprising salad dressing containing konjac powder as a source of glucomannan and various food inclusions. Ryan is relied upon as a teaching of a salad dressing containing konjac powder as a source of glucomannan, Applicant’s attention is further directed to the following passages in Ryan:
Konjac flour has several properties that can be readily used in food formulations. When konjac flour is mixed with water, the small sacs containing the flour swell as they absorb the water. The viscosity of the dispersion begins to increase as the sacs swell with water and release the konjac flour. Konjac has a high capacity for water absorption. Tye, R. J., Food Technology, 45(3):82-92 (March 1991) (col. 1 lines 25-31).

Examiner respectfully disagrees with Applicant’s arguments that “Ryan is directed to methods for lowering viscosity of glucomannan compositions”. As stated immediately above Ryan teaches that konjac powder/flour is capable of absorbing/binding water and therefore increasing the viscosity of the low viscosity starting preparations (col. 1 lines 25-31, col. 2 lines 47-52). Examiner is relying upon the embodiment of increasing the viscosity of the low viscosity starting preparations by addition of konjac to salad dressing and/or mayonnaise (col. 6 line 45-46).
Examiner respectfully disagrees with Applicant’s arguments regarding “stabilizing” effect of konjac. In this context, stabilizers, as commonly defined, allow food ingredients that would not otherwise mix well, retain a homogeneous dispersion.
Further in response to Applicant’s arguments regarding Ryan, Applicant attention is directed to the section 2123 in the MPEP:
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the 
See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)
Applicant argues that Ryan teaches a large number of foods and that only one example is given which is in regards to milk.  This argument is not convincing.  The claimed invention is obvious over the prior art for the reasons discussed herein.  A reference is not limited to its examples, but rather must be considered as a whole; and “That the [prior art] patent discloses a multitude of effective combinations does not render any particular [composition] less obvious.” Merek & Co v. Biocraft Labs., 874 F.2d 804,807 (Fed. Cir. 1989).
Applicant argues that although the Office points to isolated characteristics of glucomannan, it does not point to any teaching that solves the issue of watering out of bound solids or the aforementioned problems associated with it; and that the use of glucomannan to minimize water out in bound salads is unexpected.  The Applicant cites the examples 1-3 in the 
The claims do not recite a method of using glucomannan as argued, but rather claim a bound salad product with glucomannan and the product as claimed is obvious over the teachings of the prior art for the reasons discussed above.  As the prior art teaches of the same ingredients used within the same type of food products as instantly claimed, the ingredients of the prior art would function in the same manner as the ingredients claimed.  Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the Applicant to show that the prior art product is different.
Additionally, it is unclear as to why the function of glucomannan to prevent watering is unexpected when Applicant acknowledges that glucomannan was taught to "soak up sauce" (Women’s Health- remarks filed August 22, 2016 page 7 paragraph 3).  A material which was known to bind and “soak up sauce” would be expected to bind or soak up water seeping from a product it was contained in.  The other prior art also supports the position of the office.  As Akamatsu et al JP 2003-102424 recognizes glucomannan as a thickener and/or stabilizer and Ryan et al teaches glucomannan as having the ability to enhance water retention (column 1 lines 66-67, column 3 lines 62-67, and column 6 lines 33-35), the use of glucomannan to result in reduced water separation is not surprising or unexpected.
Furthermore, Examples 1-3 as cited by Applicant do not compare the closest prior art of record and are not commensurate in scope with the claims; for 0.3-0.8% konjac powder, while the examples only show 0.3 and 0.5% konjac flour, etc.  

Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791